UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer þ Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The number of shares outstanding of the registrant's common stock, $0.625 par value, was 47,111,744 at August 1, 2012. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4.Controls and Procedures. 29 PART II.OTHER INFORMATION 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 6.Exhibits. 31 SIGNATURE 32 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended June 30, 2012 and 2011 (In thousands, except per share amounts) (Unaudited) Three months ended June 30 Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring expense (income) ) Income from operations Interest expense Other income – net ) ) Earnings from continuing operations before income taxes Provision for income taxes (Loss) earnings from continuing operations ) Earnings from discontinued operations (net of income taxes) - Net (loss) earnings ) Less: Net earnings (loss) attributable to noncontrolling interest (9 ) Net (loss) earnings attributable to Modine $ ) $ (Loss) earnings from continuing operations attributable to Modine common shareholders: Basic $ ) $ Diluted $ ) $ Net (loss) earnings attributable to Modine common shareholders: Basic $ ) $ Diluted $ ) $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 1 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three months ended June 30, 2012 and 2011 (In thousands) (Unaudited) Three months ended June 30 Net (loss) earnings $ ) $ Other comprehensive (loss) income, net of tax: Foreign currency translation ) Cash flow hedges ) Change in benefit plan adjustment Total other comprehensive (loss) income, net of tax ) Comprehensive (loss) income ) Comprehensive income (loss) attributable to noncontroling interest (9 ) Comprehensive (loss) income attributable to Modine $ ) $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 2 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 and March 31, 2012 (In thousands, except per share amounts) (Unaudited) June 30, 2012 March 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance for doubtful accounts of $940 and $809 Inventories Deferred income taxes and other current assets Total current assets Noncurrent assets: Property, plant and equipment – net Investment in affiliates Goodwill Intangible assets – net Other noncurrent assets Total noncurrent assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Short-term debt $ $ Long-term debt – current portion Accounts payable Accrued compensation and employee benefits Income taxes Accrued expenses and other current liabilities Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Pensions Postretirement benefits Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (See Note 18) Shareholders' equity: Preferred stock, $0.025 par value, authorized 16,000 shares, issued - none - - Common stock, $0.625 par value, authorized80,000 shares, issued 47,714 and 47,361 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock at cost: 611 and 594 shares, respectively ) ) Total Modine shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 3 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended June 30, 2012 and 2011 (In thousands) (Unaudited) Three months ended June 30 Cash flows from operating activities: Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings with net cash provided by (used for) operating activities: Depreciation and amortization Other – net Net changes in operating assets and liabilities, excluding dispositions ) ) Net cash provided by (used for) operating activities ) Cash flows from investing activities: Expenditures for property, plant and equipment ) ) Proceeds from dispositions of assets 85 Settlement of derivative contracts ) Other – net Net cash used for investing activities ) ) Cash flows from financing activities: Short-term debt – net 83 Borrowings of long-term debt Repayments of long-term debt ) ) Capital contribution by noncontrolling interest in joint venture - Other – net ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 4 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Note 1: General The accompanying condensed consolidated financial statements were prepared in conformity with generally accepted accounting principles (GAAP) in the United States applied on a basis consistent with those principles used in the preparation of the annual consolidated financial statements by Modine Manufacturing Company (Modine or the Company) for the year ended March 31, 2012.The financial statements include all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.Results for the first three months of fiscal 2013 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the consolidated financial statements and related notes in Modine's Annual Report on Form 10-K for the year ended March 31, 2012. Note 2: Significant Accounting Policies Restricted cash:At June 30, 2012 and March 31, 2012, the Company had long-term restricted cash of $3,457 and $3,721, respectively, included in other noncurrent assets, consisting of $1,107 and $1,371, respectively, to secure long-term employee compensation arrangements for certain employees in Europe and $2,350 to collateralize insurance liabilities with an insurance carrier in North America. Revision of prior period financial statements:As described in Note 1 and Note 26 of the Notes to Consolidated Financial Statements in Modine’s Annual Report on Form 10-K for the year ended March 31, 2012, the quarterly results for fiscal 2012 have been revised as a result of errors identified during fiscal 2012 that were not considered material individually or in the aggregate to previously issued financial statements but were considered significant to the quarters in which they were identified.For the three months ended June 30, 2011, cost of goods sold decreased $371, gross profit increased $371, selling, general and administrative expenses increased $106, other income– net increased $197, provision for income taxes increased $1,012 and earnings from continuing operations decreased $550 as a result of the revisions.Diluted earnings per share from continuing operations and diluted net earnings per share decreased $0.01 for the three months ended June 30, 2011 as a result of these revisions. Out of period adjustments:During the three months ended June 30, 2012, the Company identified an error related to certain commodity hedges that should have been deemed ineffective in the fourth quarter of fiscal 2012, which understated pre-tax earnings by approximately $542 in the fourth quarter of fiscal 2012, and overstated pre-tax earnings by this same amount in the first quarter of fiscal 2013.This amount was not considered material to the financial statements of either the fourth quarter of fiscal 2012 or the first quarter of fiscal 2013. Accounting standards changes and new accounting pronouncements:In June 2011, the FASB issued an amendment to the accounting guidance for the presentation of comprehensive income. This amendment removes one of the three presentation options for presenting the components of other comprehensive income as part of the statement of changes in shareholders’ equity and requires either a single continuous statement of net income and other comprehensive income or a two consecutive statement approach.This amendment shall be applied retrospectively and is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011.This amendment was adopted for the first quarter of fiscal 2013 in the separate condensed consolidated statements of comprehensive income (two consecutive statement approach). 5 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) In September 2011, the FASB issued an amendment to the accounting guidance for testing goodwill for impairment.The amendment provides an option for companies to first use a qualitative approach to test goodwill for impairment if certain conditions are met.If it is determined to be more likely than not that the fair value of the reporting unit is less than its carrying amount, entities must perform the quantitative analysis of the goodwill impairment test.The amendments are effective for goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company is assessing this new guidance and currently does not anticipate any impact on the consolidated financial statements from the adoption of this amendment. Note 3: Employee Benefit Plans During the three months ended June 30, 2012 and 2011, the Company recorded compensation expense of $1,629 and $1,229, respectively, related to its defined contribution employee benefit plans. During the three months ended June 30, 2012 and 2011, the Company elected to contribute $2,150 and $5,050, respectively, to its U.S. pension plans.The Company anticipates making additional contributions of $8,350 for the remainder of fiscal 2013. Costs for Modine's pension and postretirement benefit plans for the three months ended June 30, 2012 and 2011 include the following components: Pension plans Postretirement plans For the three months ended June 30 Service cost $ $ $
